ACCEPTED
                                                                                                            01-15-00296-CV
                                                                                                 FIRST COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                        5/4/2015 4:47:28 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                     CLERK


                                          NO. 2014-34289

IN THE MATTER OF                                   §                         FILED IN
                                                          IN THE DISTRICT COURT
                                                                        1st COURT OF APPEALS
THE MARRIAGE OF                                    §                        HOUSTON, TEXAS
                                                   §                    5/4/2015 4:47:28 PM
JESUS GARCIA                                       §      257TH JUDICIAL DISTRICT
                                                                        CHRISTOPHER A. PRINE
AND                                                §                            Clerk
DONNA A. GARCIA                                    §      HARRIS COUNTY, TEXAS

                                      NOTICE OF APPEAL

         This Notice of Appeal is filed by Jesus Garcia, Petitioner, a party to this proceeding who

seeks to alter the trial court's judgment or other appealable order.

         1.     The trial court, cause number, and style of this case are as shown in the caption

above.

         2.     The judgment or order appealed from was signed on February 6, 2015.

         3.     Jesus Garcia desires to appeal from all portions of the judgment.

         4.     This appeal is being taken to either the First or Fourteenth Court of Appeals.

         5.     This notice is being filed by Jesus Garcia.



                                               Respectfully submitted,

                                               ANTONIO BENAVIDES
                                               855 Uvalde Road, Suite C
                                               Houston, TX 77015
                                               Tel: (713) 455-5551
                                               Fax: (713) 455-5558 y
                                                                   /


                                                By:
                                                                 navides
                                                      State Bar o. 24031733
                                                      attorneybenavides@gmail.com
                                                      Attorney for Petitioner


                                                                                                       1
                             Certificate of Service
       I certify that a true copy of Petitioner's Notice of Appeal was properly served in
accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each party or that party's
lead counsel by the following method:



              By personal service (hand delivered) to:

                 Donna Garcia




❑             By depositing with the U.S. Postal Service mailed to:




LJ            By facsimile transmission to:

              Lead Attorney Allison Jones at —1                67 I   —   Oi 0

on the (- day of 1/ ( & C I                , 2015.




                                              Antonio- navides
                                              Attorney or Jesus Garcia




                                                                                                   2